DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
“comprising the steps of;” in line 2 should read “the method comprising the steps of:”.
“creating” in line 13 should read “to create”.
“the seal” in line 15 should read “and the seal”.
“resisting” in line 16 should read “is resistant to”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the sealing lip" in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a sealing lip”.
Regarding claim 1, the phrase "may be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding claim 1, the phrase "may further deform" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding claim 1, the phrase "or some other type of welding" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or some other type of welding"), thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d).
For examination purposes, the examiner is interpreting lines 13-16 of claim 1 as if they instead read: “wherein the protrusions are deformed mechanically to create a swage fitting, the welding further deforms the protrusions, the welding is ultrasonic welding or thermal welding, and the seal thereby created is resistant to delamination.”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bray (WO 2020157460 A1) in view of James et al. (US 4,553,668), hereinafter James.
Regarding claim 1, Bray discloses a method of sealing a compostable container (9 in Figures 2-3B) by deforming a portion (stakes 18 in Figures 2A-3A, collectively) of the container (9), comprising the steps of:
providing a compostable container (9) with protrusions (stakes 18) about a sealing lip (20 in Figure 2B and 3A) (as shown in Figure 3A),
providing a compostable lidding material (14 in Figures 2A-3B) (as shown in Figure 3B),
placing the compostable lidding material (14) on top of the sealing lip (20) of the compostable container (9) (as shown in Figures 2A, 2B, and 14),
deforming the protrusions (stakes 18) about the sealing lip (20) of the compostable container (9) (as shown in Figure 12), such that the deformed protrusions (stakes 18) lay on top of the compostable lidding material (14) (as shown in Figures 2A, 2B, and 12, Page 19 lines 21-33), and the compostable lidding material (14) separates at least part of the deformed protrusions (stakes 18) from the sealing lip (20) of the compostable container (9) (as shown in Figure 2B),
wherein the protrusions (stakes 18) are deformed mechanically to create a swage fitting (Page 19 line 21 – Page 20 line 11).
However, Bray does not disclose: welding the compostable lidding material to the sealing lip of the compostable container to create a seal, wherein the welding further deforms the protrusions, the welding is ultrasonic welding or thermal welding, and the seal thereby created is resistant to delamination.
James teaches that it was known to weld a compostable lidding material (35 in Figures 2-9) to a compostable container (1 in Figures 2-10) to create a seal (53 in Figure 11), wherein the welding further deforms protrusions (15a, 15b, and 15c in Figures 5-11) of the container (1), the welding is thermal welding (Col. 4 lines 48-64), and the seal (53) thereby created is resistant to delamination (the spot heat seal 53 is inherently resistant to delamination at least to some extent), in order to form a package (P in Figure 11) with a product (11 in Figures 2-7) tightly encompassed by the container (1) and the lidding material (35) (Col. 4 lines 57-64).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Bray to incorporate the teachings of James by welding the compostable lidding material (14 of Bray) to the sealing lip (20 of Bray) of the compostable container (9 of Bray) to create a seal, wherein the welding is thermal welding, and the seal thereby created is resistant to delamination, because doing so would form a package with a product (17 in Figure 3B of Bray) tightly and more securely encompassed by the container and the lidding material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:30AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TANZIM IMAM/Examiner, Art Unit 3731